573 So. 2d 1015 (1991)
Reggie SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 90-826.
District Court of Appeal of Florida, First District.
January 31, 1991.
J. Garfield Hurt, Jacksonville, for appellant.
Robert A. Butterworth, Atty. Gen., Carolyn J. Mosley, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
The appellant raises four issues on appeal following his conviction for possession of cocaine and subsequent sentencing as a habitual felony offender. We find that the question of prejudice arising from remarks characterizing the arrest scene as a high-crime area was neither properly preserved for appeal nor so prejudicial as to require reversal. See Correll v. State, 523 So. 2d 562 (Fla. 1988); Gillion v. State, 573 So. 2d 810 (Fla. 1991). The appellant's second issue on appeal was a challenge to the trial court's denial of a motion to suppress the cocaine recovered at the time of arrest. We find that the appellant voluntarily abandoned the cocaine in question.
The appellant's final two issues were in the nature of a constitutional attack on the habitual felony offender statute which we find to have no merit. See Arnold v. State, 566 So. 2d 37 (Fla. 2nd DCA 1990); Johnson v. State, 564 So. 2d 1174 (Fla. 4th DCA 1990); King v. State, 557 So. 2d 899 (Fla. 5th DCA), rev. denied, 564 So. 2d 1086 (Fla. 1990).
Affirmed.
SMITH, BARFIELD and WOLF, JJ., concur.